DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 8-9 and 20-21 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
III.	Claim 27 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claim 27 recites “computer-readable storage hardware” in line 1.  The specification does not clearly define the claimed “computer-readable storage hardware” and includes an open-ended description regarding computer-readable storage hardware that does not exclude other media from the claim (see the Specification, page 12, lines 5-15).  One skilled in the art would understand the claimed “computer-readable storage hardware” to include a transitory signal because the specification does not clearly define the term and the above open-ended description does not exclude other media from the claim.   A claim for computer-readable storage hardware including transitory signals is not considered to be directed to statutory subject matter.  Therefore, claim 27 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.
The following art rejection is based on the best possible interpretation of the claim language in light of the rejection under 35 U.S.C 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


IV.	Claims 1-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “the detected network address” in line 5.  It is unclear what detected network address the limitation is referring to because the claim does not earlier recite a network address being detected.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “the wireless station” in line 7.  It is unclear wireless station the limitation is referring to because the claim does not earlier recite a wireless station.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2-12 are dependent on claim 1 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claims 13 and 27 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 13 and 27 are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claims 14-26 are dependent on claim 13 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 13.
For purposes of examination, the examiner will treat the following quotation from claim 1 “the wireless station” as “a wireless station”.
Claim 10 recites “computing a wireless channel for allocation based on a likelihood of causing interference with other wireless channels allocated to the other wireless stations. identifying a deployment address.” In lines 4-6.  It is unclear what the phrase “identifying a deployment address” appearing as a second sentence refers to and/or how it relates to “computing a wireless channel for allocation based on a likelihood of causing interference with other wireless channels allocated to the other wireless stations”.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 10 “computing a wireless channel for allocation based on a likelihood of causing interference with other wireless channels allocated to the other wireless stations. identifying a deployment address” as “computing a wireless channel for allocation based on a likelihood of causing interference with other wireless channels allocated to the other wireless stations”.
Claim 13 recites “the location information indicating a location of the wireless station for channel bandwidth allocation” in lines 6-7.  It is unclear what the phrase “for channel bandwidth allocation” refers to and/or how it is related to the location information.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 14-26 are dependent on claim 13 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 13.
For purposes of examination, the examiner will treat the following quotation from claim 13 “the location information indicating a location of the wireless station for channel bandwidth allocation” as “the location information indicating a location of the wireless station”.
Claim 26 recites “the service address” in lines 1-2.  It is unclear what service address the limitation is referring to because the claim does not earlier a service address.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 13 “the service address” as “a service address”.
The following prior art rejection is based on the best possible interpretation of the claimed invention in light of the above rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

V.	Claims 1-7, 10-19, 22, 24-25, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yavuz et al. (US 2021/0168618 A1).
Regarding claim 1 Yavuz teaches retrieving a network address (see abstract and paragraph [0049], the DP obtains the address of the enterprise and this reads on retrieving a network address); communicating the retrieved network address over a network to a communication management resource (see paragraphs [0048], The DP is connected to the subscriber database to fetch subscription details, wherein messages between them are transmitted securely.  The records fetched includes the enterprise address.  This reads on communicating the retrieved network address over a network to a communication management resource); in response to communicating the detected network address, receiving location information from the communication management resource, the location information including a location of the wireless station (see paragraph [0049], The DP obtains the address and connects to a geocoder database, the geocoder converts the enterprise address into a coordinate location of the BS/AP (see paragraph [0053] and Fig. 6).  This reads on in response to communicating the detected network address, receiving location information from the communication management resource, the location information including a location of the wireless station).
Regarding claim 2 Yavuz teaches wherein the network address is assigned to the wireless station (see paragraph [0053] and Fig. 6, the BS/Aps are installed at the enterprise location that has an enterprise address and this reads on wherein the network address is assigned to the wireless station).
Regarding claim 3 Yavuz teaches receiving the network address from a gateway resource disposed between the wireless station and the network (see paragraphs [0048] – [0049] and Fig. 6, The DP obtains the enterprise address and transmits it to the geocoder database.  This reads on receiving the network address from a gateway resource disposed between the wireless station and the network), the network address assigned to the gateway resource (see paragraph [0049], the DP obtains the address of the enterprise which is where the BS/APs are located and this reads on the network address assigned to the gateway resource).
Regarding claim 4 Yavuz teaches registering the wireless station with a channel allocation management resource, registration of the wireless station including communication of the location information of the wireless station to the channel allocation management resource (see paragraphs [0049] – [0051], A registration process is initiated in order to obtain a spectrum grant, as part of the registration process, the DP transmits a registration request.  As part of the request the location of the BS/Aps is obtained.  This reads on registering the wireless station with a channel allocation management resource, registration of the wireless station including communication of the location information of the wireless station to the channel allocation management resource).
Regarding claim 5 Yavuz teaches in response to the registering, receiving allocation of a wireless channel allocated by the channel allocation management resource for use by the wireless station at a location as specified by the location information (see paragraphs [0053] & [0062] – [0063] and claim 1, after registering the BP/APs the separation in frequency that may be required between two neighboring BS/APs can be determined and channel allocation can be allowed in a manner that prevents interference with neighboring wireless communication devices and this reads on in response to the registering, receiving allocation of a wireless channel allocated by the channel allocation management resource for use by the wireless station at a location as specified by the location information); and establishing wireless connectivity between the wireless station and a mobile communication device using the wireless channel (see claim 2, wirelessly operating said BS/APs in the private wireless communication network utilizing said spectrum indicates UE communication with the base station/access point (see paragraph [0026] and Fig. 1) and reads on establishing wireless connectivity between the wireless station and a mobile communication device using the wireless channel).
Regarding claim 6 Yavuz teaches allocating the wireless channel based on other wireless channels already allocated to other wireless stations proximate to the wireless station (see paragraphs [0062] – [0063] and claim 1, the separation in frequency that may be required to avoid interference between two neighboring BS/APs is determined and channel allocation is allowed based on the determination and this reads on allocating the wireless channel based on other wireless channels already allocated to other wireless stations proximate to the wireless station).
Regarding claim 7 Yavuz teaches allocating the wireless channel based on a likelihood of causing interference with channels allocated to other wireless stations (see paragraphs [0062] – [0063] and claim 1, the separation in frequency that may be required to avoid interference between two neighboring BS/APs is determined and channel allocation is allowed based on the determination and this reads on allocating the wireless channel based on a likelihood of causing interference with channels allocated to other wireless stations).
Regarding claim 10 Yavuz teaches identifying other wireless stations deployed in locations likely to cause interference with the wireless station (see paragraphs [0057] & [0062] – [0063] and claim 1, each of the BS/APs measuring their signal strength at their location and using that to identify locations between BS/Aps that would cause interference reads on identifying other wireless stations deployed in locations likely to cause interference with the wireless station); and computing a wireless channel for allocation based on a likelihood of causing interference with other wireless channels allocated to the other wireless stations (see paragraph [0063] and claim 1, allowing allocation of channels in a way that avoids interference among neighboring BS/APs reads on computing a wireless channel for allocation based on a likelihood of causing interference with other wireless channels allocated to the other wireless stations).
Regarding claim 11 Yavuz teaches wherein the location information designates a service address wherein wireless services are received by the wireless station (see paragraph [0049] and Fig. 6, the enterprise address is converted into a coordinate location and this reads on wherein the location information designates a service address wherein wireless services are received by the wireless station).
Regarding claim 12 Yavuz teaches wherein the network address is an identifier of the wireless station deployed at a service address corresponding to the location information (see paragraphs [0049] & [0053] and Fig. 6, the BS/APs are installed at the enterprise location that has an enterprise address and this reads on herein the network address is an identifier of the wireless station deployed at a service address corresponding to the location information).
Regarding claim 13 Yavuz teaches a wireless communication management device (see paragraph  [0047], DP acting as a proxy for all SAS (management) transactions regarding the BS/Aps reads on a wireless communication management device), comprising: a network interface configured to receive a network address (see abstract; paragraph [0049]; and Fig. 6, the DP receives the address of the enterprise and this reads on a network interface configured to receive a network address); a database interface to a communication management resource, the interface configured to communicate the received network address (see paragraphs [0048], The DP is connected to the subscriber database to fetch subscription details, wherein messages between them are transmitted securely.  The records fetched includes the enterprise address.  This reads on a database interface to a communication management resource, the interface configured to communicate the received network address) and in response to communicating the detected network address, receive location information from the communication management resource, the location information indicating a location of the wireless station (see paragraph [0049], The DP obtains the address and connects to a geocoder database, the geocoder converts the enterprise address into a coordinate location of the BS/AP (see paragraph [0053] and Fig. 6).  This reads on in response to communicating the detected network address, receive location information from the communication management resource, the location information including a location of the wireless station) for channel bandwidth allocation (see paragraphs [0049] – [0051], The location information is required for registration and as part of the registration process a Spectrum Grant is received.  This reads on for channel bandwidth allocation).
Regarding claim 14 Yavuz teaches limitations as recited in claim 2 and therefore claim 14 is rejected for the same reasons given above.
Regarding claim 15 Yavuz teaches limitations as recited in claim 3 and therefore claim 15 is rejected for the same reasons given above.
Regarding claim 16 Yavuz teaches limitations as recited in claim 4 and therefore claim 16 is rejected for the same reasons given above.
Regarding claim 17 Yavuz teaches limitations as recited in claim 5 and therefore claim 17 is rejected for the same reasons given above.
Regarding claim 18 Yavuz teaches limitations as recited in claim 6 and therefore claim 18 is rejected for the same reasons given above.
Regarding claim 19 Yavuz teaches limitations as recited in claim 7 and therefore claim 19 is rejected for the same reasons given above.
Regarding claim 22 Yavuz teaches limitations as recited in claim 10 and therefore claim 22 is rejected for the same reasons given above.
Regarding claim 24 Yavuz teaches limitations as recited in claim 11 and therefore claim 24 is rejected for the same reasons given above.
Regarding claim 25 Yavuz teaches limitations as recited in claim 12 and therefore claim 25 is rejected for the same reasons given above.
Regarding claim 28 Yavuz teaches a system, comprising: a wireless station configured for providing wireless services to subscribers (see abstract; paragraphs [0018] – [0019]; and Fig. 6, Base Stations/Access Points (BS/APs) read on a wireless station configured for providing wireless services to subscribers); a communication management resource for receiving a network address identifying the wireless station (see paragraph [0049] and Fig. 6, The DP obtains the enterprise address, the BS/APs are installed at the enterprise location that has enterprise address 602 (see paragraph [0053]).  This reads on a communication management resource for receiving a network address identifying the wireless station); a network connecting the wireless station and the communication management resource (see paragraph [0053] and Fig. 6, each of the BS/Aps are connected to a PDN which is connected to the management resources and this reads on a network connecting the wireless station and the communication management resource); a database configured to retrieve location information based on the network address, the location information indicating a location of the wireless station for channel bandwidth allocation (see paragraph [0049], The DP obtains the address and connects to a geocoder database, the geocoder converts the enterprise address into a coordinate location of the BS/AP (see paragraph [0053] and Fig. 6).  This reads on a database configured to retrieve location information based on the network address, the location information indicating a location of the wireless) for channel bandwidth allocation (see paragraphs [0049] – [0051], The location information is required for registration and as part of the registration process a Spectrum Grant is received.  This reads on for channel bandwidth allocation); a channel allocation management resource for allocating a wireless channel to the wireless station at the location based on a likelihood of causing interference with channels allocated to other wireless stations (see paragraphs [0050] –  [0051] and Fig. 6, The DP indicates interference coordination and indicates that it will manage channel arbitration including channel selection.  The DP receives a spectrum grant in a way to mitigate and prevent interference between competing transmitters in the area (see abstract).  This reads on channel allocation management resource for allocating a wireless channel to the wireless station at the location based on a likelihood of causing interference with channels allocated to other wireless stations).


    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
VI.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yavuz et al. (US 2021/0168618 A1) in view of Gacanin (US 2018/0027502 A1).
Regarding claim 23 Yavuz teaches the method of claim 16 except wherein the channel allocation management resource is further configured to: compute, based on the location of the wireless station, interference from other allocated wireless channels based on allocation of a first wireless channel to the wireless station; compute, based on the location of the wireless station, interference from other allocated wireless channels based on allocation of a second wireless channel to the wireless station; and select, based on a lower computer interference, one of the first wireless channel and the second wireless channel for allocation to the wireless station.
Gacanin teaches compute, based on the location of the wireless station, interference from other allocated wireless channels based on allocation of a first wireless channel to the wireless station (see paragraphs [0006] & [0011], obtaining signal strength parameters which are detected by an access point at more than one of a plurality of available operating channel and estimating, based on the signal strength, interference levels related to the more than one of the plurality of operating channels reads on compute, based on the location of the wireless station, interference from other allocated wireless channels based on allocation of a first wireless channel to the wireless station); compute, based on the location of the wireless station, interference from other allocated wireless channels based on allocation of a second wireless channel to the wireless station (see paragraphs [0006] & [0011], obtaining signal strength parameters which are detected by an access point at more than one of a plurality of available operating channel and estimating, based on the signal strength, interference levels related to the more than one of the plurality of operating channels reads on compute, based on the location of the wireless station, interference from other allocated wireless channels based on allocation of a second wireless channel to the wireless station; and select, based on a lower computer interference, one of the first wireless channel and the second wireless channel for allocation to the wireless station (see paragraph [0008] and claim 1, selecting from the more than one of said plurality of available operating channels, based on the interference levels, an operating channel exhibiting a lowest interference level reads on select, based on a lower computer interference, one of the first wireless channel and the second wireless channel for allocation to the wireless station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Yavuz adapt to include wherein the channel allocation management resource is further configured to: compute, based on the location of the wireless station, interference from other allocated wireless channels based on allocation of a first wireless channel to the wireless station; compute, based on the location of the wireless station, interference from other allocated wireless channels based on allocation of a second wireless channel to the wireless station; and select, based on a lower computer interference, one of the first wireless channel and the second wireless channel for allocation to the wireless station because it would allow for an efficient and effective mechanism for managing the operation of a wireless station, wherein the wireless station is operating on at least one of a plurality of available operating channels (see Gacanin, paragraph [0001]).

VII.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yavuz et al. (US 2021/0168618 A1) in view of Shah et al. (US 2018/0332583 A1).
Regarding claim 26 Yavuz teaches the method of claim 17 including the location is a GPS (Global Positioning System) designation (see paragraph [0049]) and except for wherein the network address is a MAC address, and the service address is a property parcel address.
Shah teaches wherein the network address is a MAC address and the service address is a property parcel address (see paragraph [0040], A record for a wireless device may include an AP identifier field which can be a MAC Identifier and an AP location field which can be a geographic coordinate, a street address or other geographic location information.  This reads on wherein the network address is a MAC address, and the service address is a property parcel address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Yavuz adapt to include wherein the network address is a MAC address and the service address is a property parcel address because such address and location information is well-known to be used to identify and locate wireless devices deployed for customer use and can be during a channel/frequency selection process (see Shah, paragraphs [0039] – [0040]).

VIII.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yavuz et al. (US 2021/0168618 A1) in view of Osborn (US 2009/0129263 A1).
Regarding claim 27 Yavuz teaches retrieve a network address (see abstract and paragraph [0049], the DP obtains the address of the enterprise and this reads on retrieving a network address); communicate the retrieved network address over a network to a communication management resource (see paragraphs [0048], The DP is connected to the subscriber database to fetch subscription details, wherein messages between them are transmitted securely.  The records fetched includes the enterprise address.  This reads on communicating the retrieved network address over a network to a communication management resource); in response to communicating the detected network address, receive location information from the communication management resource, the location information including a location of the wireless station (see paragraph [0049], The DP obtains the address and connects to a geocoder database, the geocoder converts the enterprise address into a coordinate location of the BS/AP (see paragraph [0053] and Fig. 6).  This reads on in response to communicating the detected network address, receiving location information from the communication management resource, the location information including a location of the wireless station).
Yavuz does not specifically teach a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to perform operations.
Osborn teaches a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to perform operations (see paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the operations in Yavuz adapt to include a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to perform operations because it is well-known that computer-readable storage hardware having instructions stored thereon provides an efficient mechanism for carrying out instructions in a predictable and reliable way.

Conclusion
IX.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
November 11, 2022